    Case 18-10112        Doc 122      Filed 01/09/19    Entered 01/09/19 11:11:25       Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF LOUISIANA

    In re:                                          Case No. 18-10112

    Street Breads of Southwest Louisiana,           Chapter 11
    L.L.C.,

                            Debtor.


                      EX PARTE MOTION TO WITHDRAW
         MOTION FOR ENTRY OF FINAL DECREE AND ORDER CLOSING CASE


             NOW INTO COURT, through undersigned counsel comes Street Breads of Southwest

Louisiana, LLC (the “Reorganized Debtor”), who moves to withdraw the Motion for the Entry of

Final Decree and Order Closing Case (the “Motion”) [P-119] filed by the Reorganized Debtor.

In support, the Reorganized Debtor represents:

             1.     On June 19, 2018, the Court confirmed the Reorganized Debtor’s plan of

reorganization (the “Confirmed Plan”).1

             2.     On December 3, 2018, the Reorganized Debtor filed a Motion for Final Decree

and Order Closing Case [P-119].

             3.     A hearing is set on the Motion before this Court on January 16, 2019.

             4.     The Reorganized Debtor seeks to withdraw the Motion and cancel the hearing

presently set due to changed circumstances that are being evaluated by Counsel.

             WHEREFORE, the Debtor requests the entry of an order (i) withdrawing the Motion; (ii)

canceling the hearing set for January 16, 2019; and (iii) granting such further and additional relief

as the facts may warrant and justice so requires.

Date: January 9, 2019

1
    P-103.
Case 18-10112   Doc 122   Filed 01/09/19   Entered 01/09/19 11:11:25        Page 2 of 3




                              Submitted by:

                              STEWART ROBBINS & BROWN, LLC

                              /s/ P. Douglas Stewart, Jr.
                              P. Douglas Stewart, Jr. (La. Bar No. 24661)
                              One American Place
                              301 Main Street, Suite 1640
                              Baton Rouge, LA 70801
                              Tel.: (225) 231-9998
                              Fax: (225) 709-9467
                              dstewart@stewartrobbins.com

                              Attorneys for the Street Breads of Southwest Louisiana,
                              L.L.C.
Case 18-10112           Doc 122     Filed 01/09/19   Entered 01/09/19 11:11:25   Page 3 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF LOUISIANA

 In re:                                         Case No. 18-10112

 Street Breads of Southwest Louisiana,          Chapter 11
 L.L.C.,

                          Debtor.



                                       [PROPOSED] ORDER

          CONSIDERING the Ex Parte Motion to Withdraw Motion for Entry of Final Decree and

Order Closing Case [P-_]; and for good cause shown

          IT IS ORDERED that the Ex Parte Motion to Withdraw Motion for Order of Entry of

Final Decree and Order Closing Case is withdrawn and that the associated January 16, 2019

hearing is cancelled.
